Title: [April 8th. Wednesday 1778.]
From: Adams, John
To: 


      April 8th. Wednesday 1778. We rode through Orleans, and arrived at Paris about nine O Clock. For thirty miles from Paris the Road was paved and the Scaenes were delightfull.
      On our Arrival at a certain Barrier We were stopped and searched and paid the Duties for about twenty five Bottles, of Wine which were left, of the generous present of Mr. Delap at Bourdeaux. We passed the Bridge over the River Seine, and went through the Louvre. The Streets crouded with Carriages with a multitude of Servants in Liveries.
      At Paris We went to several Hotells which were full; particularly the Hotel D’Artois, and the Hotel Bayonne. We were then advised to the Hotel de Valois, Rue de Richelieu, where We found Entertainment, but We could not have it, without taking all Chambers upon the Floor, which were four in number, very elegant and richly furnished, at the small price of two Crowns and an half a day without any thing to eat or drink. I took the Apartments only for two or three days, and sent for Provisions to the Cooks. Immediately on our Arrival We were called upon for our Names, as We had been at Mrs. Rives’s at Bourdeaux. My little Son had sustained this long Journey of nearly five hundred miles, at the rate of an hundred miles a day, with the utmost firmness, as he did our fatiguing and dangerous Voyage.
     